t c memo united_states tax_court united circuits inc petitioner v commissioner of internal revenue respondent docket no filed date gino pulito for petitioner john e budde for respondent memorandum findings_of_fact and opinion cohen judge respondent determined deficiencies of dollar_figure and dollar_figure in petitioner's and federal income taxes respectively and accuracy related penalties of dollar_figure and dollar_figure under sec_6662 for and respectively unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure after concessions by the parties the only issues remaining for decision are whether petitioner is liable for the and accuracy related penalties for negligence and for a substantial_understatement_of_income_tax findings_of_fact some of the facts have been stipulated and the stipulated facts are incorporated in our findings by this reference petitioner had its principal_place_of_business in ohio at the time the petition was filed during the years in issue petitioner was in the business of manufacturing circuit boards united circuits inc uci was owned by frank schubert schubert and gary jump jump schubert the president of uci was primarily responsible for overseeing the manufacturing process and ensuring that the waste produced from the manufacturing process was in compliance with environmental protection agency standards schubert's education and prior work experience were in engineering jump was the vice president and general manager of uci jump had various responsibilities that included reviewing uci financial information making decisions about equipment purchases and working with schubert on manufacturing matters jump received a degree in marketing uci employed davidson audit company dac to perform accounting functions and to prepare uci's financial statements and tax returns eleanor northcutt northcutt an employee of dac was responsible for the uci account northcutt had been employed by dac since and had handled the uci account since uci began business northcutt was a high school and a business school graduate she took to hours of continuing education courses a year that were offered by the international society of public accountants northcutt did not have a public accountant license when northcutt was presented with an accounting issue about which she was uncertain she would research the issue herself and then make a decision as to how she felt the issue should be treated every month jump took uci ledgers and invoices to northcutt northcutt would have her clerk prepare monthly financial statements for uci based on the ledgers and invoices northcutt reviewed the monthly financial statements after the clerk completed them and before they were given to uci because the manufacturing processes used by uci corroded its equipment periodic replacement of the equipment was necessary prior to the years in issue uci purchased equipment outright and depreciated it for tax purposes during jump was contacted by equitable lomas leasing corp lomas a company that offered leases on equipment that jump was interested in purchasing lomas told jump that there were tax advantages of leasing the equipment instead of purchasing it lomas advised jump that if the equipment lease were for a duration of at least year the lease would be legitimate jump contacted northcutt about the equipment acquisitions and they discussed the possibility of leasing the equipment jump specifically asked whether a 1-year lease was a legitimate lease northcutt researched the issue of lease duration and told jump that 1-year leases would not be a problem as long as they had monthly payments and they were set up as leases or intended as leases during and uci acquired the equipment and made payments as follows asset payments payments voss level machine dollar_figure big_number drill etcher big_number big_number filter press air compressor total dollar_figure dollar_figure big_number big_number big_number dollar_figure the document that conveyed the voss level machine equipment to uci consisted of a typed payment schedule on a form that had the preprinted words purchase order on the top of the form the words lease payments as follows were typed below purchase order the agreement required four payments of dollar_figure and eight payments of dollar_figure for a total of dollar_figure with a dollar_figure buy out option the agreement did not contain a provision for the return of the equipment to the lessor the invoice was signed by jump and dated date the drill was conveyed on a lomas form titled master equipment lease agreement the agreement consisted of a deposit and advance_payment of dollar_figure followed by eight monthly payments of dollar_figure for a total of dollar_figure with a dollar_figure buy out option at the end of the months uci exercised the buy out option the lease was signed by schubert and dated date uci was sent an invoice for the etcher by the supplier the terms were percent down and percent net days after shipment uci paid with two dollar_figure checks dated date and date for a total of dollar_figure the invoices did not contain a provision for the return of the equipment to the lessor or a buy out option the checks were signed by jump and the invoice was dated date the filter press was acquired on a series of invoices from jim's plating supply inc there were a total of seven monthly invoices each one requesting a payment of dollar_figure the invoices did not contain a buy out option or a provision to return the equipment to the lessor the invoices were dated june through date the air compressor was acquired on a compu rent lease agreement that required an advance_payment of dollar_figure and monthly payments of dollar_figure the agreement did not contain a buy out provision the agreement was signed by jump and dated date uci recorded the payments for the equipment under lease expense on its ledgers the useful_life of the equipment acquired as described above was substantially greater than the duration of the purported leases northcutt's clerk prepared uci's and tax returns based on the ledgers and invoices provided by uci northcutt did not review the purported lease transactions that were entered into by uci neither northcutt nor her clerk verified the lease expenses as part of uci's return preparation petitioner deducted the payments for the asset acquisitions as lease expense on its and tax returns in the aggregate amounts of dollar_figure and dollar_figure respectively northcutt reviewed and checked the returns before sending them to uci for signature jump and schubert each spent to minutes reviewing the federal_income_tax returns after they were received from northcutt schubert as president of uci signed the returns in both and opinion respondent determined that the lease expenses claimed by petitioner were capital expenses and disallowed the deductions petitioner has conceded the dollar_figure and dollar_figure deficiencies for and respectively petitioner argues however that it is not liable for the accuracy related penalties because there was substantial_authority for its position on its tax returns and because petitioner's reliance on its accountant was reasonable and in good_faith respondent contends that there is no substantial_authority for petitioner's position on its tax returns and that petitioner's accountant was not qualified to render tax_advice petitioner bears the burden of proving that respondent's determination is erroneous rule a 503_us_79 58_tc_757 sec_6662 imposes an accuracy related penalty of percent on any portion of an underpayment_of_tax that is attributable to items set forth in sec_6662 sec_6662 specifies as one of those items any substantial_understatement_of_income_tax an understatement is substantial if it exceeds the greater of percent of the tax required to be shown on the return or dollar_figure sec_6662 and b in calculating understatements under sec_6662 items for which there was substantial_authority are not to be considered sec_6662 to determine whether the treatment of any portion of an understatement is supported by substantial_authority the weight of authorities in support of the taxpayer's position must be substantial in relation to the weight of authorities supporting contrary positions 91_tc_686 affd 893_f2d_656 4th cir sec_1_6662-4 income_tax regs petitioner argues that the weight of authorities supports its position that the equipment was acquired by lease and not acquired in a disguised sale petitioner relies on revrul_55_540 1955_2_cb_39 and 197_f2d_745 5th cir revg a memorandum opinion of this court dated date as authorities to support its position petitioner quotes revrul_55_540 c b pincite as follows whether an agreement which in form is a lease is in substance a conditional sales contract depends upon the intent of the parties as evidenced by the provisions of the agreement read in the light of the facts and circumstances existing at the time the agreement was executed in ascertaining such intent no single test or any special combination of tests is absolutely determinative no general_rule applicable to all cases can be laid down each case must be decided in the light of its particular facts petitioner concludes that because there is no general_rule on how to treat these arrangements there is substantial_authority to treat them as petitioner did on its returns however petitioner's recitation of revrul_55_540 is incomplete the ruling sets forth an economic test and continues as follows however from the decisions cited below it would appear that in the absence of compelling persuasive factors of contrary implication an intent warranting treatment of a transaction for tax purposes as a purchase and sale rather than as a lease or rental agreement may in general be said to exist if for example one or more of the following conditions are present id pincite the conditions following in the ruling that would indicate a sale include facts where the lessee will acquire title upon the payment of a stated amount of rentals which under the contract he is required to make the total amount that the lessee is required to pay for a relatively short_period of use constitutes an inordinately large proportion of the total sum required to be paid to secure the transfer of the title and the property may be acquired under a purchase option at a price that is nominal in relation to the value of the property at the time when the option may be exercised as determined at the time of entering into the original agreement or at a price that is a relatively small amount when compared with the total payments that are required to be made the facts in this case fit squarely within the conditions set forth in the ruling the terms of the leases were substantially less than the life of the equipment and uci owned the equipment outright either after a maximum of payments or after exercising a nominal buy out option rather than supporting petitioner's position revrul_55_540 is contrary to petitioner's position petitioner relies on benton v commissioner supra to support deducting all payments under short-term leases in benton the lease was for the purchase of automobiles to be used as taxicabs the lease required payments of dollar_figure with an option to purchase the automobiles for dollar_figure at the end of the months the court_of_appeals upheld the leases stating that when the intent of the parties to a contract is determined it must be determined in light of the facts and circumstances as they existed at the time the parties entered into the contract at the time the leases in dispute here were entered into uci intended to keep the equipment permanently northcutt testified at trial united circuits was buying some equipment and we jump and northcutt discussed the possibility of a lease against depreciating it emphasis added the documents transferring the equipment either had no provision for the return of the equipment to the lessors at the end of the required_payments or the agreements offered a nominal buy out taking into account all of the relevant facts and circumstances including the intent of the parties to the agreement at the time of the agreements we conclude that agreements have the legal effect of a contract for sale benton is distinguishable and does not represent authority for petitioner's position petitioner has failed to present any authority that supports petitioner's position on its tax returns under either the economic test of the revenue_ruling or the intent test of benton applied to the facts the transactions were sales and not leases accordingly petitioner cannot rely on the substantial_authority exception to the substantial_understatement_penalty to avoid liability petitioner also argues that it reasonably and in good_faith relied on northcutt its accountant to prepare its returns and therefore it should not be liable for the accuracy related penalty the reasonable_cause and good_faith exception in sec_6664 applies to both the substantial_understatement and negligence penalties in sec_6662 and b sec_1_6664-4 income_tax regs states reasonable_cause and good_faith exception to sec_6662 penalties -- a in general no penalty may be imposed under sec_6662 with respect to an portion of an underpayment upon a showing by the taxpayer that there was reasonable_cause for and the taxpayer acted in good_faith with respect to such portion b facts and circumstances taken into account -- in general the determination of whether a taxpayer acted with reasonable_cause and in good_faith is made on a case-by-case basis taking into account all pertinent facts and circumstances the most important factor is the extent of the taxpayer's effort to assess the taxpayer's proper liability reliance on the advice of a professional such as an appraiser attorney or accountant does not necessarily demonstrate reasonable_cause and good_faith similarly reasonable_cause and good_faith is not necessarily indicated by reliance on facts that unknown to the taxpayer are incorrect as a general_rule the responsibility of filing an accurate return cannot be shifted by the taxpayer to a return preparer 88_tc_654 however under certain circumstances the taxpayer has been able to avoid the imposition of a penalty if there was good_faith reliance by the taxpayer on the advice of a competent adviser 86_tc_492 affd 864_f2d_1521 10th cir to show good_faith reliance on the advice of a competent adviser the taxpayer must at least establish that he or she provided the return preparer with complete and accurate information that an incorrect return was a result of the preparer's mistakes and that the taxpayer believed in good_faith that he was relying on the advice of a competent return preparer metra chem corp v commissioner supra petitioner relies on sec_1_6664-4 example l income_tax regs to establish good_faith reliance a an individual calendar_year taxpayer engages b a tax professional to give him advice concerning the deductibility of certain state and local_taxes a provides b with full details concerning the taxes at issue b advises a that the taxes are fully deductible a in preparing his own tax_return claims a deduction for the taxes under these facts a is considered to have demonstrated good_faith by seeking the advice of a tax professional and to have shown reasonable_cause for any underpayment attributable to the deduction claimed for the taxes however if a had sought advice from someone that he knew or should have known lacked knowledge in federal income_taxation a would not be considered to have shown reasonable_cause or to have acted in good_faith petitioner argues that it is not liable for the penalty because the facts in the instant case are the same as the facts in the example petitioner's argument however is contradicted by the evidence jump did not provide northcutt with full details or complete and accurate information concerning the transactions in issue northcutt testified that she did not see the agreements for the equipment acquisitions entered into by uci in addition jump relied on northcutt for accounting advice rather than for tax_advice jump testified q in giving it the question about the leases to her did you anticipate she would render tax_advice a i guess we were looking at it more as accounting advice than strictly tax_advice q so your reliance on ms northcutt for these lease expenses goes to the question of accounting as opposed to tax_return preparation a having never been involved in an audit or anything we're more aware of it now but at the time no we were concerned with accounting and the company we really didn't give much thought to being audited or the irs we do now northcutt’s return preparation consisted of transferring the information in petitioner's ledgers to an income_tax form without verifying the validity of the entries in the ledger jump did not inquire about the tax consequences of the transactions entered into by petitioners and did not receive advice on the tax consequences jump by his own admission did not rely on northcutt to render tax_advice moreover jump did not follow her advice as to the characteristics of a legitimate lease because two of the five purported leases’ payment terms were for a duration of less than year petitioner has failed to establish good_faith reliance on the advice of a competent tax adviser respondent also determined that petitioner was liable for an accuracy related penalty because the understatement was due to negligence petitioner argues that it is not liable for the negligence_penalty because it relied on its accountant for the reasons set forth above we are not persuaded by petitioner's argument petitioner has failed to meet its burden_of_proof to avoid the accuracy related penalties accordingly respondent's determination will be sustained decision will be entered for respondent
